EXHIBIT 10.14

 

SUBLEASE

 

This Sublease is made and entered into as of this 3rd day of Dec. 2004, by and
among INTUIT INC., a Delaware corporation (“Sublandlord”) and American Fundware
Holding Company, Inc., a Delaware corporation (“Subtenant”), and is made with
reference to the following facts and objectives:

 

RECITALS:

 

A. CROWN MEDIA INTERNATIONAL, LLC, a Delaware limited liability company (“Master
Sublandlord”) and HIGH POINTE I DEVELOPMENT GROUP, LLC, a Colorado limited
liability company (“Landlord”) have entered into that certain Office Lease dated
as of June 1, 1998, and amended on March 25, 1999 (the “First Amendment”), and
on August 17, 1999 (the “Second Amendment”), and on September 26, 2000 (the
“Third Amendment”), and on February 6, 2001 (the “Fourth Amendment”), and on
February 12, 2002 (the “Fifth Amendment”), (collectively, the “Master Lease”)
whereby Landlord has leased to Master Sublandlord 51,123 rentable square feet of
space (“Premises”) located in Suites 400 and 500 of that certain building (the
“Building”) commonly known as 6430 South Fiddlers Green Circle, Englewood, CO
80111.

 

B. By written Sublease agreement dated July 9, 2003 (the “Master Sublease”),
Master Sublandlord subleased to Sublandlord a portion of the Premises,
consisting of approximately 24,434 rentable square feet located in Suite 500 of
the Building (the subleased portion of the Premises is referred to herein as the
“Subleased Premises”). A copy of the Master Sublease (to which a copy of the
Master Lease is attached) is attached hereto as Exhibit A.

 

C. Sublandlord and Subtenant now desire to enter into this Sublease to provide
for the sublease by Sublandlord to Subtenant of the Subleased Premises, all upon
the terms and subject to the conditions set forth in this Sublease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Sublease of the Subleased Premises. Sublandlord hereby subleases to Subtenant
and Subtenant hereby subleases from Sublandlord for the “Sublease Term” (as
hereinafter defined), at the rental, and upon all of the terms and conditions
set forth herein, the Subleased Premises. The Subleased Premises shall be deemed
for all purposes of this Sublease to contain 24,434 rentable square feet
notwithstanding any deviation in the actual rentable square feet of the
Subleased Premises.

 

2. Term. The term (the “Sublease Term”) of this Sublease shall commence on
October 1, 2004, (the “Sublease Commencement Date”) and end on September 10,
2008, unless earlier terminated pursuant to any provision hereof.

 

3. Monthly Base Rent. The monthly rent (“Monthly Base Rent”) shall be payable in
advance on the first day of each month without deduction, setoff, notice or
demand. Monthly Base Rent shall be payable in lawful money of the United States
to Sublandlord payable to INTUIT INC., Attention: Director, Real Estate, 2632
Marine Way, Mountain View, CA 94043, or to such other persons or at such other
places as Sublandlord may designate in writing.

 

-1-



--------------------------------------------------------------------------------

Subtenant shall pay to Sublandlord as “Monthly Base Rent” for the Subleased
Premises the amounts as follows:

 

October 1, 2004 - November 30, 2004; $23,314.19 per month ($14.25 psf x 19,633
sq. ft.)

December 1, 2004 - September 10, 2008; $29,015.38 per month ($14.25 psf x 24,434
sq. ft.)

 

Monthly Base Rent for the period from September 1, 2008 through September 10,
2008 shall be prorated, resulting in a Monthly Base Rent payment due September
1, 2008 of an amount equal to $9,671.79.

 

4. Operating Expenses and Real Property Taxes. Subtenant’s sole payment
obligations to Sublandlord shall be the payment of Monthly Base Rent.
Notwithstanding any provision of the Master Lease or this Sublease to the
contrary, Subtenant shall not be required to pay any other amounts to
Sublandlord, including, without limitation, any amounts for operating expenses
associated with the operations of the Building, the Premises or the Subleased
Premises, taxes, insurance, maintenance, repairs, janitorial or utilities,
provided that nothing herein shall release Subtenant from any amounts due
arising from its default under, or as explicitly stated in, this Sublease.

 

5. Use

 

5.1 Use. The Subleased Premises shall be used and occupied only for the purposes
set forth in the Master Lease and for no other business or purpose whatsoever.

 

5.2 Compliance with Law. Subtenant shall, at Subtenant’s expense, comply
promptly with all applicable statutes, ordinances, rules, regulations, orders,
restrictions of record, and requirements issued by any governmental authority
(collectively, “Laws”) which are in effect during the Sublease Term or any part
of the Sublease Term with respect to Subtenant’s use of the Subleased Premises;
provided, however, that Subtenant shall not be required to make any alterations
to the Subleased Premises which are the result of any Laws or changes to Laws
that are applicable to businesses generally (as opposed to Subtenant’s business,
specifically). Subtenant shall not use or permit the use of the Subleased
Premises in any manner that will tend to create waste or a nuisance or which
shall tend to unreasonably disturb other tenants or occupants of the Building.
Subtenant shall abide by and adhere to such reasonable rules and regulations as
Sublandlord may from time to time institute.

 

5.3 Condition of Subleased Premises. Notwithstanding anything to the contrary
contained in this Sublease, Subtenant hereby agrees to accept the Subleased
Premises in its existing “AS IS” condition as of the date of delivery of
possession of the Subleased Premises, without requiring any alterations,
improvements or repairs to be made by Sublandlord or at Sublandlord’s expense
either at the Sublease Commencement Date or at any time during the Sublease
Term. Subtenant acknowledges that, except as provided below, neither Sublandlord
nor Sublandlord’s agents have made any representation or warranty as to the
suitability of the Subleased Premises for the conduct of Subtenant’s business,
the physical condition of the Subleased Premises, the Building or the land on
which the Building is located, or any other matter affecting or related to the
Subleased Premises, the Building or the land on which the Building is located.

 

-2-



--------------------------------------------------------------------------------

5.4 Furniture and Fixtures. Subtenant shall sublease for $1 per year all
furniture and fixtures existing within the Subleased Premises as listed on
Exhibit D to the Master Sublease (the “Personal Property”). At the end of the
Sublease Term, Sublandlord shall, upon Subtenant’s request and upon Subtenant’s
fulfillment of its sublease obligation and payment of $10.00, assign to
Subtenant Sublandlord’s right to purchase the Personal Property, as specified
under the Master Sublease. Subtenant shall not record this Sublease or any other
document in the real property records of the county in which the Premises is
located.

 

5.5 Phone Room Access. Subtenant shall have the sole and exclusive use, subject
to Master Landlord’s access rights, of the existing phone room on the 5th floor,
and Subtenant shall have access above and below the 5th floor to install and/or
access any cabling and wiring in the same area where such wiring was installed
by Master Sublandlord; provided that Subtenant shall immediately restore such
areas to the condition that existed immediately prior to such installation upon
expiration of this Sublease.

 

6. Vacating Premises. Notwithstanding any provision in the Master Lease to the
contrary, Subtenant shall not be in default of the Sublease if Subtenant vacates
all or any portion of the Subleased Premises so long as Subtenant is complying
with all other obligations of Subtenant under the Sublease.

 

7. Surrender of Subleased Premises. Notwithstanding the provisions of Section
12.1 of the Master Lease, Subtenant shall only be required to remove any
improvements at the expiration of the Sublease Term to the extent Sublandlord is
required to remove the same. In the event Sublandlord is required to remove any
improvements, Subtenant shall remove such improvements at Subtenant’s sole cost
and expense.

 

8. Keys to Secured Areas. Notwithstanding any provision of the Master Lease or
any rules or regulations to the contrary, Subtenant shall not be required to
provide keys or access cards to Landlord or Sublandlord for any safes or any
other secure areas (i.e., areas housing computer servers or housing other
proprietary information of Subtenant).

 

9. Master Lease

 

9.1 This Sublease is and shall be at all times subject and subordinate to the
Master Lease and to the Master Sublease and shall be subordinate to any
mortgage, deed of trust or any other hypothecation or security now or hereafter
placed upon the real property of which the Subleased Premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.

 

9.2 Except as otherwise expressly provided to the contrary in this Sublease or
except to the extent the terms and conditions of the Master Lease are
inconsistent with any terms or conditions of this Sublease: (i) all of the
rights and obligations conferred and imposed by the Master Lease on the “Tenant”
thereunder are hereby conferred and imposed upon Subtenant, (excluding any
signage rights, option to purchase, or options to renew) and all of the rights
conferred by the Master Lease upon the “Landlord” thereunder are hereby
conferred upon Sublandlord, and (ii) the terms and conditions of the Master
Lease applicable to the Subleased

 

-3-



--------------------------------------------------------------------------------

Premises are hereby incorporated herein by reference as if Sublandlord were
“Landlord” and Subtenant were “Tenant” thereunder. Notwithstanding the foregoing
or any other provision of this Sublease to the contrary, Subtenant expressly
agrees that: (i) Sublandlord shall not be obligated to perform, and shall not be
liable or responsible for the performance or failure of performance by Landlord
of any of the obligations of Landlord under the Master Lease, of Master
Sublandlord of any of the obligations of Master Sublandlord under the Master
Sublease, nor shall Sublandlord be deemed to make, or be liable or responsible
for the breach of, any representation or warranty made by Landlord under the
Master Lease or Master Sublandlord under the Master Sublease (to the extent the
same relate to the Subleased Premises or otherwise), (ii) Subtenant shall not
require any performance by Sublandlord hereunder with respect to the Subleased
Premises which is performable by Landlord or by Master Sublandlord for the
benefit of Sublandlord under the Master Lease or the Master Sublease and (iii)
Subtenant shall have no claim against Sublandlord for any default, breach or
failure of performance or other misconduct of Landlord or Master Sublandlord
under the Master Lease, the Master Sublease or otherwise. Without limitation of
the foregoing, Sublandlord shall have no obligation during the Sublease Term to
render any services (such as those Landlord provides to Sublandlord under the
Master Lease) to Subtenant with respect to the Subleased Premises or to expend
any money for the preservation or repair of the Subleased Premises.
Notwithstanding the foregoing, however, Sublandlord shall permit Subtenant to
enforce, in Sublandlord’s name, any rights or remedies of the Tenant under the
Master Lease as they relate to the Subleased Premises, and any right, remedy or
recovery thereunder shall be assigned to Subtenant, provided that Subtenant
shall indemnify and hold harmless Sublandlord against any cost, expense or
liability arising out of such enforcement by Subtenant.

 

9.3 During the Sublease Term and for all periods subsequent for obligations
which have arisen prior to the termination of this Sublease, Subtenant does
hereby expressly assume and agree to perform and comply with, for the benefit of
Sublandlord, Master Sublandlord and Landlord, each and every obligation of
Master Sublandlord under the Master Lease and of Sublandlord under the Master
Sublease with respect to the Subleased Premises except to the extent
inconsistent with any terms or conditions of this Sublease. The obligations that
Subtenant has assumed under this Section 9.3 are hereinafter referred to as the
“Subtenant’s Assumed Obligations”.

 

9.4 Subtenant shall indemnify, defend and hold harmless Sublandlord from and
against any and all liabilities, judgments, damages, claims, demands, losses,
costs and/or expenses (including, without limitation, reasonable attorneys’ fees
and expenses), arising out of Subtenant’s failure to comply with or perform
Subtenant’s Assumed Obligations.

 

9.5 The Sublease Term shall expire and come to an end on its stated expiration
date or any earlier termination as provided herein.

 

10. Consent. Notwithstanding anything to the contrary contained in this
Sublease, in each case where Landlord’s consent or approval is required under
the Lease, Landlord’s, Master Sublandlord’s and Sublandlord’s consent or
approval shall be required under this Sublease, and in each ease where Master
Sublandlord’s consent or approval is required under this Sublease, Master
Sublandlord’s and Sublandlord’s consent or approval is required under this
Sublease.

 

11. Parking. Subtenant shall be entitled to any parking spaces to which
Sublandlord is entitled under the terms of the Master Sublease.

 

-4-



--------------------------------------------------------------------------------

12. Right to Perform Obligations.

 

12.1 Sublandlord’s Right to Perform Subtenant’s Obligations. If Subtenant fails
to perform any of its obligations under this Sublease or the Master Lease as
required by this Sublease in a manner reasonably satisfactory to Sublandlord,
Sublandlord shall have the right, but not the obligation to take any and all
actions required to be taken by Subtenant pursuant to the provisions hereof or
the Master Lease which may be necessary to prevent a default under or to assure
complete compliance with the terms of this Sublease or the Master Lease. All
costs and expenses reasonably incurred by Sublandlord pursuant to this Section
12.1 shall be payable by Subtenant, as additional rent, within five (5) days
after delivery of a statement of any such costs to Subtenant.

 

12.2 Subtenant’s Right to Perform Sublandlord’s Obligations. If Sublandlord
fails to perform any of its obligations under this Sublease or the Master Lease
as required by this Sublease, the Master Sublease and/or the Master Lease,
Subtenant shall have the right, but not the obligation to take any and all
commercially reasonable actions required to be taken by Sublandlord pursuant to
the provisions hereof, the Master Sublease or the Master Lease which may be
necessary to prevent a default under the terms of this Sublease, the Master
Sublease or the Master Lease. Subtenant may take no action under this Section
12.2 without having given Sublandlord at least ten (10) business days’ notice of
its proposed action; if Sublandlord elects to take such action on its own, then
Subtenant shall not take such action and shall not charge anything to
Sublandlord under the next sentence. All costs and expenses reasonably incurred
by Subtenant pursuant to this Section 12.2 shall be payable by Sublandlord
within five (5) days after delivery of a statement of any such costs to
Sublandlord.

 

13. Roof and Satellite Dish Rights. Subtenant’s roof rights shall be based upon
the terms and conditions of the Master Lease and subject to Master Sublandlord’s
and Sublandlord’s review. Master Sublandlord’s business requires extensive roof
right use and Subtenant’s use will need to be coordinated so interference to
Master Sublandlord’s equipment will not occur.

 

Master Sublandlord shall have access to the roof via the 5th floor over such
routes as may be reasonably acceptable to Subtenant at all times to access
Master Sublandlord’s equipment for maintenance and emergency proposes.

 

14. Assignment and Subletting. Without limiting the generality of Section 9.2
above, Subtenant shall have all of the rights to assign this Sublease and/or
sublease all or a portion of the Sublease Premises upon and subject to the terms
and conditions as are set forth in Section 6.4 of the Master Lease and Paragraph
5 of Schedule 9 to the Master Lease, and the terms and conditions of said
provisions of Master Lease are hereby incorporated herein by reference as if
Sublandlord were “Landlord” and Subtenant were “Tenant” thereunder; provided,
however, that Sublandlord shall not have the right to withhold its consent to
Subtenant’s sublease of the Subleased Premises as set forth in clause (c) of
Section 6.4.2 of the Master Lease solely on the basis that, upon consummation of
the sublease for which consent is being sought, there would be two tenants of
the Subleased Premises.

 

15. Consent of Master Sublandlord and Landlord. This Sublease is contingent upon
Master Sublandlord and Landlord executing a Consent to Sublease in the form
attached hereto, and this Sublease shall not be effective unless and until such
Consent to Sublease is executed by Master Sublandlord and Landlord.

 

-5-



--------------------------------------------------------------------------------

16. Notices. All notices or demands of any kind required or desired to be given
by any party to the other pursuant hereto shall be given in the manner provided
and to the address set forth in the Master Lease and in the Master Sublease
(unless and until a new address is specified for delivery of notices in the
manner set forth in the Master Lease), and the address for receipt of notices by
Subtenant shall be to the Premises.

 

17. Counterparts. This Sublease may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute but one and the same instrument.

 

18. Attorneys’ Fees. In the event that any litigation, arbitration, or other
proceeding is commenced between the parties hereto or their personal
representatives, successors or assigns concerning the enforcement or
interpretation of any provision of this Sublease or the rights and duties of any
party in relation thereto, the party or parties prevailing in such litigation,
arbitration or other proceeding shall be entitled, in addition to such other
relief as may be granted, to all attorneys’ fees and costs incurred in such
litigation, arbitration or other proceeding, and in any appeal or enforcement of
any judgment rendered therein

 

19. Successors and Assigns. This Sublease shall be binding on and inure to the
benefit of the parties and their respective successors and assigns.

 

20. Integrated Agreement; Modifications. This Sublease contains the entire
agreement of the parties and cannot be amended or modified except by a written
agreement, executed by each of the parties hereto.

 

[Remainder of Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sublease has been entered into by the parties hereto as
of the date first written above.

 

SUBLANDLORD:   SUBTENANT: INTUIT INC.  

AMERICAN FUNDWARE HOLDING

COMPANY, INC.

A Delaware Corporation   A Delaware corporation By:  

/s/ Brad Henske

--------------------------------------------------------------------------------

  By:  

/s/ Harry E. Gruber

--------------------------------------------------------------------------------

Print Name:   Brad Henske   Print Name:   Harry E. Gruber, M.D. Its:   SVP and
CFO   Its:   President and Chief Executive Officer

 

[Signature Page – Sublease]

 

-7-